USCA11 Case: 20-11320       Date Filed: 01/27/2021   Page: 1 of 11



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 20-11320
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:18-cv-25254-KMW


OLGA PLANAS,
on behalf of A.P.,

                                                                Plaintiff-Appellant,

                                       versus


COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                 (January 27, 2021)

Before NEWSOM, BRASHER and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11320        Date Filed: 01/27/2021    Page: 2 of 11



      Olga Planas, on behalf of her son A.P., appeals in a counseled brief the district

court’s order granting the Commissioner’s motion for summary judgment, denying

Planas’s motion for summary judgment, and affirming the decision of the Social

Security Administration (“SSA”) that ended supplemental security income (“SSI”)

for A.P. That SSA decision followed the SSA’s granting of a 2009 SSI claim Planas

had filed on A.P.’s behalf, arising out of A.P.’s diagnoses of chronic liver disease

and biliary atresia, a liver-related disease. In early 2014, as part of A.P.’s continuing

disability review, a disability officer found that A.P. was no longer disabled because

his liver functioning had improved sufficiently to establish medical improvement.

After a hearing, an administrative law judge (“ALJ”) determined that A.P.’s

disability had ended on May 1, 2014, and he had not again become disabled since

that time. The Appeals Council of the SSA denied Planas’s request for review.

Planas then filed a complaint in federal district court challenging the agency’s

decision, which the district court upheld. On appeal, Planas argues that: (1) the ALJ

applied the wrong regulatory standard in assessing the weight of the medical opinion

evidence and substantial evidence did not support the ALJ’s evaluation of two

doctors’ opinions; and (2) under Step 3 of the sequential analysis for determining

whether a child’s disability has ceased, the ALJ’s decision that A.P.’s impairments

do not currently and functionally equal a listed impairment was not supported by

substantial evidence. After careful review, we affirm.


                                           2
           USCA11 Case: 20-11320            Date Filed: 01/27/2021        Page: 3 of 11



       When an ALJ denies benefits and the Appeals Council denies review, we

review the ALJ’s decision as the Commissioner’s final decision. Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). We review de novo the legal principles the

ALJ applied but review the resulting decision to determine whether it is supported

by substantial evidence. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

Under the substantial evidence standard, we look to an existing administrative record

and ask whether it contains sufficient evidence to support the agency’s factual

determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial

evidence is “more than a mere scintilla” and is the relevant evidence a reasonable

person would accept as adequate to support a conclusion. Id. (quotations omitted).

       First, we are unpersuaded by Planas’s arguments concerning the medical

opinion evidence. For applications filed prior to March 27, 2017, as is the case here,

the ALJ is required to evaluate every medical opinion received. See 20 C.F.R. §

416.927(c).1 Medical opinions are statements from acceptable medical sources that

reflect judgments about the nature and severity of the claimant’s impairments,

including symptoms, diagnosis and prognosis, and the claimant’s physical or mental



1
   For claims filed on or after March 27, 2017, however, the regulations limited the definition of
“medical opinion” to a statement from a medical source about what the claimant can still do despite
the impairments and whether the claimant has one or more impairment-related limitations or
restrictions, and no significant weight is given to statements made by treating physicians as
opposed to non-treating medical sources. See 20 C.F.R. § 416.913(a)(2) (medical opinion
definition); id. § 416.920c (“[the agency] will not defer or give any specific evidentiary weight . .
. to any medical opinion(s) or prior administrative medical finding(s)”).
                                                 3
         USCA11 Case: 20-11320       Date Filed: 01/27/2021   Page: 4 of 11



restrictions. Id. § 416.927(a)(1). When determining the weight to give a doctor’s

opinion, an ALJ considers numerous factors, including whether the doctor examined

the claimant, whether the doctor treated the claimant, whether the doctor supported

his or her opinion with evidence, whether the doctor’s opinion is consistent with the

record as a whole, and the doctor’s specialty. Id. § 416.927(c). A treating doctor’s

opinion generally is entitled to more weight, and an ALJ must give good reasons for

not giving treating doctors’ opinions substantial weight. Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 (11th Cir. 2018).

      Under the pre-2017 regulation, an ALJ may still discount a treating doctor’s

opinion, when: (1) no evidence bolsters the opinion; (2) the evidence supports a

contrary finding; or (3) the opinion is conclusory or inconsistent with the doctor’s

own medical records. See id. We will not “second guess” the ALJ’s determination

of the weight the treating physician’s opinion deserves so long as he articulates a

specific justification for it. Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823

(11th Cir. 2015). The ALJ need not discuss every piece of evidence in her decision.

See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (holding that there is no

rigid requirement that every piece of evidence be referred to in the ALJ’s decision).

      Here, the ALJ did not err in evaluating the relevant medical opinions, and

substantial evidence supported her conclusions. For starters, the ALJ applied the

correct regulatory standard in evaluating the medical opinion evidence. The ALJ


                                         4
            USCA11 Case: 20-11320         Date Filed: 01/27/2021       Page: 5 of 11



not only cited the proper regulation, but also articulated her analysis in a manner

wholly consistent with the applicable regulation. So, for example, the ALJ referred

to Dr. Erick Hernandez -- who treated A.P. for over nine years in connection with

his liver transplant -- as a “treating source,” and acknowledged the requirement to

assign weight to the medical opinions presented. These provisions have been

omitted from the revised regulation. Compare 20 C.F.R. § 416.927(c) with 20 C.F.R.

§§ 416.913(a)(2), 416.920c.

       As for Planas’s claim that the ALJ did not assign weight to all the opinions as

she should have under the prior regulation, Planas fails to identify any specific

unweighted medical opinion. Rather, the ALJ expressly noted that Dr. Hernandez’s

treatment notes were given significant weight, except for his statement about chronic

liver rejection, which the ALJ had good reason to discount.2 Thus, as the record

shows, the ALJ addressed all the medical opinion evidence, including what was

submitted by Dr. Hernandez, see 20 C.F.R. § 416.927(c), and applied the correct

standard.

       Moreover, substantial evidence supports the weight the ALJ gave to Dr.

Hernandez’s medical opinions. The ALJ noted that -- throughout the entire



2
  The ALJ discounted Dr. Hernandez’s letter and treatment records to the extent they lacked a
function-by-function analysis of A.P.’s abilities because they provided no opinion to be weighed.
Further, Dr. Hernandez’s opinion about chronic liver rejection was inconsistent with his other
findings that A.P.’s condition was improving, and with the opinions of the other consulting
doctors, who likewise found A.P. was not impaired based on his liver conditions.
                                                5
           USCA11 Case: 20-11320           Date Filed: 01/27/2021       Page: 6 of 11



adjudicative period -- Dr. Hernandez saw and treated A.P. for his liver condition,

and that during this lengthy history, A.P. consistently denied gastrointestinal

complaints, had no physical complaints, and, generally, had normal liver enzyme

levels. This, the ALJ reasonably found, was consistent with the opinions of the other

treating sources and lab reports, which indicated that in 2016 A.P. had a stable

appearing liver. 3      Accordingly, the ALJ gave sufficient justification for the

distinctions she made between opinions that were consistent with the record as a

whole and those that were not, relying on A.P.’s own testimony, lab reports, and

treating medical sources and medical consultants, and substantial evidence

supported that weight. See Hunter, 808 F.3d at 823.

       We also find no merit to Planas’s claim that the ALJ’s decision under Step 3

of the sequential analysis was not supported by substantial evidence.                       When

evaluating whether a child, who was once found disabled, remains eligible for

benefits, an ALJ must follow a three-step analysis. See 20 C.F.R. § 416.994a(b).

First, the ALJ must determine whether there has been medical improvement in the

child’s impairment. Id. § 416.994a(b)(1). Medical improvement means “any

decrease in the medical severity of [the child’s] impairment(s) which was present at


3
 As for the record evidence not cited by the ALJ -- like the results of a magnetic resonance
angiogram and ultrasound -- they indicated that A.P.’s liver was stable and further supported the
ALJ’s conclusion, resulting in more than a “mere scintilla” of support for the ALJ’s findings. See
Biestek, 139 S. Ct. at 1154. Planas also takes issue with the ALJ’s failure to discuss other pieces
of evidence and procedures -- like A.P.’s liver biopsy -- but the biopsy revealed that A.P.’s liver
was normal, and, regardless, the ALJ was not required to address every piece of evidence.
                                                6
         USCA11 Case: 20-11320        Date Filed: 01/27/2021   Page: 7 of 11



the time of the most recent favorable decision that [the child was] disabled.” Id. §

416.994a(c). If the ALJ finds there has been medical improvement, the ALJ must

then, in step two, analyze whether the child’s impairment still meets or equals the

severity of the listed impairment section that he met or equaled before or at the time

of the disability finding. Id. § 416.994a(b)(2). If not, the ALJ proceeds to step three

and determines if the child is currently disabled under the rules, considering all the

impairments that the claimant has now, including any not presented or not

considered in the earlier finding of disability. Id. § 416.994a(b)(3).

      To functionally equal the listings, the claimant’s impairment or combination

thereof must result in “marked” limitations in two domains or an “extreme”

limitation in one domain of functioning, including: (1) acquiring and using

information; (2) attending and completing tasks; and (3) health and physical well-

being. Id. § 416.926a(b), (d). In making this assessment, the ALJ must compare

how appropriately, effectively and independently the claimant performs activities to

that of other children of the same age without impairments. Id. § 416.926a(b).

      In assessing whether the claimant has “marked” or “extreme” limitations, the

ALJ must consider the functional limitations from all medical determinable

impairments, including any impairments that are not severe. Id. § 416.926a(a). A

child has an “extreme” limitation in a domain when his impairments interfere “very

seriously” with his ability to independently initiate, sustain or complete activities.


                                          7
          USCA11 Case: 20-11320        Date Filed: 01/27/2021    Page: 8 of 11



Id. § 416.926a(e)(3). The regulations add that an “extreme” limitation also means:

(1) a limitation that is “more than marked”; (2) a score on a standardized testing that

is at least three standard deviations below the mean; and (3) for the domain of health

and physical well-being, episodes of illness or exacerbation that result in significant,

documented symptoms or signs substantially in excess of the requirement for

showing a “marked” limitations. Id. A child has a “marked” limitation in a domain

when his impairment(s) “interferes seriously” with the ability to independently

initiate, sustain or complete activities. Id. § 416.926a(e)(2). A “marked” limitation

further means: (1) a limitation that is “more than moderate” but “less than extreme”;

(2) a score on standardized testing at least two, but less than three standard deviations

below the mean; and (3) for the domain of health and physical wellbeing, frequent

episodes of illness because of the impairment(s) or frequent exacerbations of the

impairment(s). Id.

      As for the “health and physical well-being” domain, it considers the

cumulative physical effects of physical and mental impairments and any associated

treatments or therapies on a child’s functioning that were not considered in the

evaluation of the child’s ability to move about and manipulate objects. Id. §

416.926a(l). As for the “acquiring and using information” domain, it considers how

well a child is able to acquire or learn information, and how well a child uses the

information he has learned. Id. § 416.926a(g). An adolescent without an impairment


                                           8
         USCA11 Case: 20-11320        Date Filed: 01/27/2021   Page: 9 of 11



should continue: (1) to demonstrate in middle and high school what he learned in

academic assignments; (2) to use what he has learned in daily living situations

without assistance; (3) to comprehend and express both simple and complex ideas,

using increasingly complex language in learning and daily living situations; and (4)

to learn to apply these skills in practical ways. Id. § 416.926a(g)(2)(v).

      The domain of “attending and completing tasks” considers how well a child

is able to focus and maintain attention, and how well he is able to begin, carry

through and finish activities, including the pace at which he performs activities and

the ease of changing activities. Id. § 416.926a(h). Under the domain, the child

should be able to: (1) pay attention to increasingly longer discussions; (2) maintain

his concentration while reading textbooks; (3) independently plan and complete

long-range academic projects; (4) organize his materials and plan his time to

complete school tasks; and (5) maintain attention on a task for an extended period

of time and not be unduly distracted by peers. Id. § 416.926a(h)(2)(v).

      Here, substantial evidence supports the ALJ’s conclusion that A.P. had less-

than-marked limitations in his ability to acquire and use information and in his

ability to attend and complete tasks. As for the “acquiring and using information”

domain, the ALJ relied on the objective evidence that A.P. had repeated only the

third grade, and that he played videogames, which required him to respond to

instructions and work through problems to achieve a specific goal. The ALJ also


                                          9
         USCA11 Case: 20-11320       Date Filed: 01/27/2021   Page: 10 of 11



relied on the statement of A.P.’s father that A.P. was able to acquire knowledge and

use it, and Planas offers no evidence in support of her conclusory assertions that

there may have been a translation error in the father’s statement. Further, the ALJ

relied on A.P.’s own testimony that he missed school not because of medical issues

but because he did not feel like going. Indeed, A.P.’s early absences may have been

attributable to his medical conditions and affected his ability to succeed in classes,

but no treatment records or consultant’s records indicate that A.P.’s conditions

impacted his cognitive abilities in a marked way. See 20 C.F.R. § 416.926a(e)(2);

id. § 416.926a(g); Dyer, 395 F.3d at 1211.

      As for the “attending and completing tasks” domain, A.P.’s father reported

that A.P. was able to pay attention and stick with tasks, and, again, Planas did not

provide any specific evidence undermining that statement. Planas argued that A.P.’s

absences during the most recent school year indicated that he had a marked

limitation, yet she provided no direct evidence that her son’s illness “interfered

seriously” with his academics. Rather, while A.P.’s poor attendance and poor grades

may have been caused by his medical issues, A.P. testified that they may have been

caused by the depression he suffered when he changed schools. In any event,

Planas’s reliance on A.P.’s absences does not overwhelm the other evidence --

including the opinions from the medical consultants -- nor does it suggest that the

ALJ’s conclusion was not supported by more than a “mere scintilla” of evidence.


                                         10
        USCA11 Case: 20-11320       Date Filed: 01/27/2021   Page: 11 of 11



See 20 C.F.R. § 416.926a(e)(2), (h); Biestek, 139 S. Ct. at 1154. Accordingly, we

affirm the ALJ’s findings concerning A.P.’s limitations.

      AFFIRMED.




                                        11